Exhibit 10.1

FIRST AMENDED AND RESTATED SERVICES AGREEMENT

THIS FIRST AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made as
of January 28, 2005, by and between YOUBET.COM, INC., a Delaware corporation
(the “Company”), and DAVID MARSHALL, INC., a California corporation (“DMI”).

W I T N E S S E T H:

WHEREAS, pursuant to a Services Agreement dated as of February 1, 2002 (the
“2002 Services Agreement”), the Company engaged DMI to retain the services of
David Marshall (“Mr. Marshall”) to provide certain consulting and other services
to the Company;

WHEREAS, the term of the 2002 Services Agreement expires on January 31, 2005;

WHEREAS, the Company desires to continue to engage DMI to retain the services of
Mr. Marshall from and after January 31, 2005; and

WHEREAS, the Company and DMI have agreed to amend and restate the 2002 Services
Agreement in its entirety, effective as of February 1, 2005 (the “Effective
Date”), all as more fully set forth in this Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties agree as
follows:

1. Engagement and Acceptance. The Company hereby engages DMI for the services of
Mr. Marshall for a term commencing on the Effective Date and, unless extended or
sooner terminated as hereinafter provided, continuing until January 31, 2008
(the “Initial term”). The Initial term will renew automatically for successive
one (1) year terms (each a “Renewal term”) unless a party delivers written
notice to the other party terminating the Initial term or a Renewal term, as the
case may be, at least ninety (90) days before the expiration of the Initial term
or a Renewal term, as the case may be. As used in this Agreement, the word the
“Term” shall mean the Initial term and any and all Renewal terms. Each of DMI
and Mr. Marshall hereby accepts such engagement, commencing as of the Effective
Date.

2. Services.

A. Services. During the Term, DMI shall cause Mr. Marshall to provide consulting
services to the Company in the areas of strategic planning and partnering,
business development, business operations, investor relations and such other
areas as may be mutually agreed to by the parties, including making
introductions to, and meeting with, existing and prospective investors,
partners, licensees, licensors, consultants, employees, financiers, racing
commissions and other regulatory bodies, and acquisition targets. During the
Term, Mr. Marshall will, subject to the provisions contained herein, devote a
sufficient amount of his work time to fulfill his duties and responsibilities to
the Company. Neither DMI nor Mr. Marshall will divert from the Company, or
appropriate for itself, himself or any other person or entity, any business
opportunity which relates to the Company’s existing business or prospective
business opportunities in development by or on behalf of the Company, as the
same may exist from time to time. In addition, Mr. Marshall shall not enter into
any legally binding agreement (whether oral or written) on behalf of the
Company, and shall (if requested by the Company) disclose to any person that he
has no authority to bind the Company to any agreement.

B. Reporting. Mr. Marshall shall report solely to the Company’s Chief Executive
Officer.

3. Compensation.

A. Fees. Subject to upward adjustment as provided below, the Company shall,
during the Term of this Agreement, pay to DMI, and DMI agrees to accept, in
consideration of making Mr. Marshall’s services available to the Company, two
hundred seventy-five thousand and no/100 dollars ($275,000) per each
twelve-month period during the Term (the “Base Fee”). The Base Fee shall be
payable in equal semi-monthly or bi-weekly installments. During the Term, the
Base Fee will be increased on each anniversary of the Effective Date by six
percent (6%) over what it was during the preceding one-year period.

B. Other Payments. In addition, the Company will pay DMI the amounts set forth
on Schedule 3B attached hereto.

C. Stock Options. The Company hereby acknowledges that the one million
(1,000,000) options (“Options”) referenced in Section 3D of the 2002 Services
Agreement, and granted to DMI pursuant to that certain Incentive Stock Option
Agreement (“Grant”) dated as of February 1, 2002, (a) have been assigned to the
David Marshall Inc. Pension Trust, and (b) are fully vested. For purposes of
clarifying the last sentence of Section 3D of the 2002 Services Agreement, such
options must be exercised (if at all) before the earlier to occur of (i) two
(2) years after the expiration or termination of this Agreement, or
(ii) January 31, 2012.

D. Additional Fee. As additional consideration for DMI’s agreement to continue
to provide Mr. Marshall’s services to the Company from and after the expiration
of the 2002 Services Agreement, the Company will pay DMI an amendment and
renewal fee of $175,000.00 within fifteen (15) days after the Effective Date.

4. Benefits.

A. Staff. During the Term, the Company shall, at its cost and expense, provide
Mr. Marshall with access to, and use of, such of the then secretarial and other
administrative support that may exist from time to time at the Company’s
headquarters as may be reasonably necessary in connection with the performance
of his duties.

B. Additional Benefits. During the Term, the Company shall, at its cost and
expense, provide Mr. Marshall, or reimburse DMI to the extent DMI provides
Mr. Marshall (but at a cost no greater than that if provided by the Company) ,
with the following benefits:

(i) a car allowance of seven hundred fifty and no/100 dollars ($750.00) per
month:

(ii) all benefits and perquisites under any and all, group insurance,
hospitalization, medical, dental, health and accident and disability plans,
supplemental health care plans and plans providing for life insurance coverage
(inclusive of insurance related to accidental death or dismemberment), and
medical reimbursement plans which are available, and which shall not be less
than those provided from time to time, to the Company’s senior executive
officers, subject, in each instance, to the eligibility requirements and other
terms and conditions of said plans (collectively referred to herein as “Fringe
Benefits”);

(iii) reimbursement of Mr. Marshall’s cellular phone bills, Company-issued
PDA/TREO, and long distance telephone calls related to the Company’s business;

(iv) reimbursement of Mr. Marshall’s annual YPO dues and the pre-approved
expenses to be incurred by Mr. Marshall to attend YPO educational seminars;

(v) reimbursement of other expenses (whether incurred in the past or in the
future) as approved by the Chief Executive Officer of the Company; and

(vi) access to and use of the Company’s email system for Company-related
communications.

5. Independent Contractor. DMI shall at all times have the status of an
independent contractor, and the Company shall not deduct from the Base Fee, or
any other amounts payable to DMI by the Company (such as any withholding of
taxes with respect to (a) the Options (provided that the Company has received
from Mr. Marshall either a legal opinion that no withholding by the Company is
required or written confirmation or other evidence of payment of such taxes), or
(b) payment of any amounts pursuant to Section 3B hereof), any social security
taxes, federal, state or municipal taxes or any other charges and deductions
which are required to be made from wages of employees. Each of DMI and
Mr. Marshall shall indemnify and hold the Company harmless, jointly and
severally, from and against any damages or penalties incurred by the Company by
reason of its not withholding such taxes or other amounts from such amounts
payable to DMI hereunder. The Company acknowledges that (i) DMI and Mr. Marshall
may determine the time(s) and place(s) its and his services hereunder shall be
rendered, (ii) there shall be no minimum number of hours required to perform the
services described herein, and (iii) nothing contained herein shall preclude DMI
or Mr. Marshall from providing consulting services to other parties, subject in
each case to Sections 2, 8, 9 and 10 (C)(v) hereof and any similar or other
restrictive covenant contained in any other agreement with the Company.

6. Reimbursement of Certain Expenses. The Company shall promptly reimburse DMI
and Mr. Marshall for reasonable out-of-pocket expenses incurred in connection
with the Company’s business, including all pre-approved and reasonable travel,
and entertainment expenses, subject to such policies as the Company may from
time to time reasonably establish. The Company shall reimburse DMI and
Mr. Marshall for the reasonable out-of-pocket legal fees they incur in
connection with the negotiation, preparation and enforcement of this Agreement
(but in no event greater than $12,000.00).

7. Certain Other Provisions. Mr. Marshall will comply with all reasonable and
lawful policies, procedures and practices of the Company from time to time in
effect of which he is provided notice.

8. Certain Agreements.

A. Confidential Information. DMI and Mr. Marshall shall not during the Term or
at any time thereafter (i) except during the Term for the benefit of the
Company, disclose to any person not employed by the Company or to any person,
firm or corporation not engaged to render services to the Company, or (ii) use
for the benefit of either of DMI or Mr. Marshall, or others, any confidential
information of the Company obtained by DMI or Mr. Marshall prior to the date
hereof, during the Term or any time thereafter, including “know-how,” trade
secrets, details of supplier’s, manufacturer’s or distributor’s contracts,
pricing policies, financial data, operational methods, marketing and sales
information or strategies, product development techniques or plans or any
strategies relating thereto, technical processes, designs and design projects,
and other proprietary information of the Company provided however, that this
provision shall not preclude DMI or Mr. Marshall from (a) upon advice of counsel
and after reasonable notice to the Company, making any disclosure required by
any applicable law, or (b) using or disclosing information known generally to
the public (other than information known generally to the public as a result of
any violation of this Section 8 by or on behalf of DMI or Mr. Marshall).

B. Property of Company. All services and works, and any elements thereof,
created, performed, contributed or prepared by DMI or Mr. Marshall pursuant to
this Agreement during the Term, and any results or proceeds therefrom, are and
shall be the Company’s property. Consistent therewith, any interest in
trademarks, service-marks, copyrights, copyright applications, patents, patent
applications, slogans, developments and processes which DMI or Mr. Marshall,
during the Term, may develop relating to the business of the Company in which
the Company may then be engaged and any memoranda, notes, lists, records and
other documents (and all copies thereof) made or compiled by DMI or Mr. Marshall
or made available to DMI or Mr. Marshall concerning the business of the Company
shall belong to and remain in the possession of the Company, and shall be
delivered to the Company promptly upon the termination of DMI’s services with
the Company or at any other time upon request and reasonable notice.

C. Non-Interference. DMI and Mr. Marshall will not, during the Term and for a
period of one (1) year after the expiration or termination of DMI’s engagement
with the Company, induce any person who is an employee of the Company to
terminate his or her relationship with the Company.

D. Non-Competition. Without the prior written consent of the Company, neither
Mr. Marshall nor any other employee of DMI shall be employed by or provide
consulting services to the Internet gaming divisions of Magna, Inc., TVG, Inc.
or by any other direct competitor of the Company during the Term, or for a
period of one (1) year after the expiration or termination of DMI’s engagement
with the Company.

9. Other Provisions.

A. Rights and Remedies Upon Breach. If DMI or Mr. Marshall breach, or threaten
to commit a breach of, any of the provisions of Section 8 hereof (the
“Restrictive Covenants”), the Company shall have all of the rights and remedies
set forth herein, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company at law or in equity.

B. Severability of Covenants. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.

C. Blue-Penciling. If any court construes any of the Restrictive Covenants, or
any part thereof, to be unenforceable because of the duration or geographic
scope of such provision, such court shall have the power to reduce the duration
or scope of such provision and, in its reduced form, such provision shall then
be enforceable.

D. Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties that such determination not bar or in any way affect
Company’s right to the relief provided in this Section 9 in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

E. Injunctive Relief. Each of DMI and Mr. Marshall agrees and understands that
the remedy at law for any breach by Executive of the provisions of Section 8
hereof may be inadequate and that damages resulting from such breach may not be
susceptible to being measured in monetary terms. Accordingly, it is acknowledged
that upon any breach of any provision of Section 8 hereof, the Company shall be
entitled to seek to obtain from any court of competent jurisdiction injunctive
relief to prevent the continuation of such breach. Nothing contained herein
shall be deemed to limit the Company’s remedies at law or in equity for any
breach of the provisions of Section 8 hereof which may be available to the
Company.

10. Termination:

A. Termination Upon Death. If, during the Term, Mr. Marshall dies, DMI shall be
entitled to receive any unpaid Base Fee, prorated up until the date of
Mr. Marshall’s death, and Fringe Benefits earned through the date of
Mr. Marshall’s death. The Company shall also pay DMI or Mr. Marshall, as the
case may be, any unpaid reimbursable business expenses incurred through the last
day of Mr. Marshall’s services. In the event of Mr. Marshall’s death, the
Options shall be exercisable until the earlier to occur of (i) two (2) years
from Mr. Marshall’s death, or (ii) January 31, 2012.

B. Termination Upon Disability. If, during the Term, Mr. Marshall should become
so physically or mentally disabled, whether totally or partially, that
Mr. Marshall is unable to perform the duties, functions and responsibilities
required hereunder for (i) a period of at least six (6) consecutive months or
(ii) shorter periods aggregating to at least twelve (12) months (“Disability”),
then in such event, the Company may, at any time thereafter, by written notice
to DMI and Mr. Marshall, terminate DMI’s engagement. Mr. Marshall agrees to
submit to reasonable medical examinations upon the request of Company to
determine whether he has a Disability. The determination of whether or not
Mr. Marshall is subject to a Disability shall be made jointly by Mr. Marshall’s
doctor of choice (“Mr. Marshall’s Doctor”) and by a board certified doctor
selected by Company of the appropriate recognized field of medicine or
psychiatric practice who has examined Mr. Marshall (the “Company’s Doctor”). If
Mr. Marshall’s Doctor and the Company’s Doctor cannot agree on such
determination, then they shall select a mutually agreeable board certified
doctor or practitioner of the appropriate recognized field of medicine or
psychiatric practice (the “Third Doctor”) to make the determination. After the
Third Doctor has examined Mr. Marshall and reviewed the findings of
Mr. Marshall’s Doctor and the Company’s Doctor, the Third Doctor shall determine
whether Mr. Marshall has a Disability, and his or her determination shall be
final and binding. The Company and Mr. Marshall shall pay for the cost and
expense of their own doctors, and the Company shall pay for the cost of the
Third Doctor, should the Third Doctor be required. If DMI’s engagement is
terminated, as aforesaid, DMI shall be entitled to receive any unpaid Base Fee,
prorated through the date of the termination of DMI’s engagement, and Fringe
Benefits earned through the date of the termination of DMI’s engagement. The
Company shall also pay DMI or Mr. Marshall, as the case may be, any unpaid
reimbursable business expenses incurred through the last day of Mr. Marshall’s
services. In the event of Mr. Marshall’s Disability, the Options shall be
exercisable until the earlier to occur of (i) two (2) years from the termination
of DMI’s engagement by reason of Mr. Marshall’s Disability, or (ii) January 31,
2012.

C. Termination for Cause. As used in this Agreement, the term “Cause” means only
any of the following:

(i) DMI’s or Mr. Marshall’s theft or embezzlement of the Company’s money,
equipment, or securities;

(ii) DMI’s or Mr. Marshall’s conviction of a felony (other than a traffic
violation) which results in material injury to the Company;

(iii) DMI’s or Mr. Marshall’s willful act of disloyalty that is intended to and
results in material injury to the Company;

(iv) Mr. Marshall’s chronic alcoholism or addiction to non-medically prescribed
drugs (provided that such alcoholism or addiction occurs during the Term);

(v) material breach by DMI or Mr. Marshall of Sections 2A or 8 of this
Agreement, which breach (if subject to cure) shall not have been cured within
thirty (30) days after receipt by DMI or Mr. Marshall of written notice thereof
from the Company, provided, however, that such right of cure will exist only if
the material breach has not caused material damage to the Company; or

(vi) the Company is unable to obtain or renew a license in a jurisdiction which
is material to the Company as a result of material actions or omissions on the
part of Mr. Marshall, provided, however, that actions or omissions which
Mr. Marshall reasonably believed were in the best interests of the Company, or
which were taken pursuant to the Articles or Certificate of Incorporation of the
Company or Bylaws of the Company, pursuant to the direction of the Board, or on
the advice of legal counsel shall not constitute “Cause”.

The Company shall have the option to terminate this Agreement, upon written
notice, if there is Cause as defined above. Such right to terminate shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity. If this Agreement is terminated as set forth in
this Section 10.C., DMI’s and Mr. Marshall’s services shall cease as of the
effective date of termination set forth in said notice, and all compensation
shall cease as of such effective date provided that (1) DMI shall be entitled to
receive any unpaid Base Fee, prorated to the termination date, and (2) the
Company shall pay DMI or Mr. Marshall, as the case may be, for any unpaid
reimbursable business expenses incurred through the termination date. For
purposes of this Agreement, this Agreement shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to DMI and
Mr. Marshall a copy of a resolution, duly adopted by the affirmative vote of a
majority of the entire membership of the Board (excluding Mr. Marshall if he is
then a Director) at a meeting called and held for this purpose after reasonable
notice to DMI and Mr. Marshall and an opportunity for them, together with their
counsel, to be heard by the Board, finding that, in the good faith opinion of
the Board, DMI or Mr. Marshall, as the case may be, is guilty of misconduct of
the type described in this Section 10.C. hereof and specifying the particulars
thereof in detail. Any act or omission of DMI or Mr. Marshall based upon
authority given pursuant to the Articles or Certificate of Incorporation of the
Company or Bylaws of the Company or a resolution duly adopted by the Company’s
Board or based upon the advice of counsel for the Company shall be conclusively
deemed to be done by DMI and Mr. Marshall in good faith and in the best
interests of the Company and shall not constitute “Cause.” Notwithstanding
anything to the contrary set forth herein or in the Articles or Certificate of
Incorporation or Bylaws of the Company, upon any termination for Cause and the
Board’s request, Mr. Marshall shall resign as a Director of the Board (if he is
then serving in such capacity).

D. Termination With Good Reason or Without Cause. If during the Term (i) DMI
terminates this Agreement for Good Reason (defined below), or (ii) his or DMI’s
services are terminated without Cause (as defined above), then immediately upon
such event:

(i) The Company shall (1) pay DMI any unpaid portion of the Base Fee then in
effect through the last day of DMI’s services, and (2) pay Mr. Marshall or DMI,
as the case may be, for unpaid reimbursable business expenses incurred through
the last day of Mr. Marshall’s services.

(ii) The Company shall also, (1) pay DMI, in a lump sum, an amount equal to the
Base Fee DMI would have received had it remained engaged by the Company for the
remainder of the then current Term, and (2) continue to provide the additional
benefits set forth in Sections 4B (i), (ii) and (iv) for the remainder of the
then current Term; provided, however, that if Mr. Marshall becomes employed or
retained to provide consulting or other services by another company and is
eligible to receive reasonably comparable medical or other benefits, such
particular medical or other benefits shall cease.

(iii) The Options shall be exercisable for up to the earlier to occur of (i) two
(2) years following the date of the termination of DMI’s engagement or
Mr. Marshall’s services, or (ii) January 31, 2012.

There shall be no set off against such benefits and payments due or any other
amounts of money payable to DMI or Mr. Marshall of any amounts they earn or
could have earned from other sources.

E. Good Reason. As used herein, “Good Reason” shall mean only:

(i) assignment by the Company to Mr. Marshall of substantial additional duties
or responsibilities which are inconsistent with the duties or responsibilities
required hereunder;

(ii) material reduction in the level of Mr. Marshall’s or DMI’s reporting
responsibility, compensation, or benefits;

(iii) the Company’s material breach of this Agreement (or any other agreement
between DMI and/or Mr. Marshall, on the one hand, and the Company, on the other
hand), and the failure of the Company to cure such breach within thirty
(30) days of notice thereof;

(iv) material fraud on the part of the Company;

(v) discontinuance of the active operation of the business of the Company, or
insolvency of the Company, or the filing by or against the Company of a petition
in bankruptcy or for reorganization or restructuring pursuant to applicable
insolvency or bankruptcy law; or

F. Termination Without Good Reason. If DMI terminates this Agreement without
Good Reason (other than due to death or Disability), all compensation shall
cease as of such termination date, provided that DMI shall be entitled to
receive any unpaid Base Fee and expense reimbursement pursuant to Section 4B,
prorated to the termination date.

G. Payments under Section 3B. In addition to any other payments, benefits or
reimbursements that DMI or Mr. Marshall are entitled to receive pursuant to this
Section 10, in the event this Agreement expires or is terminated for any reason
(whether pursuant to this Section 10 or otherwise), DMI shall be entitled to
continue to receive any and all amounts due to it pursuant to Section 3B (Other
Payments) hereof, even if such amounts relate to Net Revenues (as defined in
Schedule 3B attached hereto) received by the Company after the expiration or
termination of this Agreement, provided, however, that the Company’s continuing
obligation to make such payments are subject to (a) DMI’s and Mr. Marshall’s
continuing compliance with Section 8 hereof, and (b) except in the event of
Mr. Marshall’s death, DMI’s and Mr. Marshall’s execution of a Release (in the
form attached hereto as Exhibit 10(G) and the expiration of the revocation
period set forth therein.

H. Cooperation after Term of Agreement. Following the expiration or termination
of this Agreement, regardless of the reason for such termination, DMI and Mr.
Marshall shall reasonably cooperate with the Company, at the Company’s expense,
in the prosecution of any claims, controversies, suits, arbitrations or
proceedings involving events occurring prior to the expiration or termination of
this Agreement. DMI and Mr. Marshall acknowledge that Mr. Marshall may be
required to give testimony at trial or deposition or give declarations. The
Company shall use its best efforts to provide Mr. Marshall with reasonable prior
notice of any actions required of him and to reasonably accommodate his
schedule. The Company shall provide Mr. Marshall with a copy of any press
release regarding the termination of this Agreement, solicit his comments
thereon, and use reasonable efforts to incorporate said comments, prior to
issuing said release.

11. Assignability. Subject to Section 22 hereof, this Agreement and the rights
and obligations of the parties hereunder may not be assigned by either party
without the prior written consent of the other party.

12. Arbitration. Except as otherwise provided in Section 9 of this Agreement
with regard to the Restrictive Covenants, any dispute, controversy or claim
arising out of or relating to this Agreement shall be settled by binding and
final arbitration in the County of Los Angeles, State of California, under the
commercial arbitration rules of the American Arbitration Association then
existing. In no event shall a demand for arbitration be made after the date when
the applicable statute of limitations would bar the institution of a legal or
equitable proceeding based on such claim, dispute or other matter in question.
The decision of the arbitrators shall be final and judgment on the arbitration
award may be entered in any court having jurisdiction of the subject matter over
the controversy.

13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California applicable to contracts executed
in and to be performed solely within the State of California.

14. Ability To Fulfill Obligations. Neither the Company, DMI nor Mr. Marshall,
to its or his knowledge, is a party to or bound by any agreement that would be
violated by the terms of this Agreement.

15. Notice. Any notice required or permitted to be given hereunder shall be
given in writing and may be given by telex, telegram, facsimile transmission or
similar method if confirmed by mail as herein provided and addressed as follows:

         
To the Company:
  Youbet.com, Inc.

 
  5901 De Soto Avenue
 
  Woodland Hills, California 91367

 
  Attention: Chairman of the Board

 
  Fax: (818) 668-2101

With a copy to:
  Youbet.com, Inc.

 
  5901 De Soto Avenue
 
  Woodland Hills, California 91367

 
  Attention: General Counsel

 
  Fax: (818) 668-2101

If to DMI:
  David Marshall, Inc.

 
  9229 Sunset Boulevard Suite 505
 
  Los Angeles, California 90069

 
  Attention: Mr. David Marshall

 
  Fax: (310) 573-9761

With a copy to:
  Sheppard, Mullin, Richter & Hampton

 
  333 South Hope Street, 48th Floor
 
  Los Angeles, California 90071.

 
  Attention: Lawrence M. Braun

 
  Fax: (213) 443-2814

 
   

by mail if sent postage prepaid by registered mail, return receipt requested; or
by hand delivery to any party at the address of the party first above set forth.
If notice, direction or instruction is given by telex, telegram or facsimile
transmission or similar method or by hand delivery, it shall be deemed to have
been given or made on the day on which it was given, and if mailed, shall be
deemed to have been given or made on the third (3) business day following the
day after which it was mailed. Any party may, from time to time, by like notice
give notice of any change of address and in such event, the address of such
party shall be deemed to be changed accordingly.

16. Entire Agreement. Except for the Grant, this Agreement (inclusive of the
plans and agreements referenced to herein) constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous oral and prior written agreements and
understandings (including the 2002 Services Agreement and any prior drafts or
term sheets exchanged or discussed in contemplation of the execution of this
Agreement). There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect among the parties. No custom or
trade usage, nor course of conduct among the parties, shall be relied upon to
vary the terms hereof. This Agreement may not be amended, and no provision
hereof shall be waived, except by a writing signed by all of the parties to this
Agreement which states that it is intended to amend or waive a provision of this
Agreement. Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waiver any rights or fail to act in any other instance, whether or not similar.

17. Severability. Should any provision of this Agreement be unenforceable or
prohibited by any applicable law, this Agreement shall be considered divisible
as to such provision which shall be inoperative, and the remainder of this
Agreement shall be valid and binding as though such provision were not included
herein and shall be construed in such a manner to maximize its validity and
enforceability.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original.

19. Headings. All headings in this Agreement are for convenience only and will
not affect the meaning of any provision hereof. Whenever the term “include,”
“including,” or “included” is used in this Agreement, it shall mean including
without limiting the generality of the foregoing.

20. Survival Of Certain Provisions. The provisions of Sections 5, 8, 9, 10, 12,
21 and 23 shall, to the extent applicable, continue in full force and effect
notwithstanding the expiration or earlier termination of this Agreement or of
Mr. Marshall’s services hereunder in accordance with the terms of this
Agreement.

21. Attorneys’ Fees. Except as otherwise provided herein, in the event of
arbitration with respect to the subject matter of this Agreement, the prevailing
party shall be entitled to all of its costs and expenses, including the
reasonable attorneys’ fees and costs, incurred in resolving or settling the
dispute. These costs and expenses shall be in addition to any other damages to
which the prevailing party may be entitled. Without limiting any other right or
remedy of DMI or Mr. Marshall, in the event that the Company fails to make any
payment due to DMI or Mr. Marshall under this Agreement and such failure
continues for five (5) days after written notice thereof to the Company from DMI
or Mr. Marshall, then the Company shall also pay DMI or Mr. Marshall, as the
case may be, interest on the unpaid amounts at the rate of two percent (2%) per
month, compounded, until all unpaid amounts, and all reasonable attorneys’ fees
and costs associated with collecting such unpaid amounts, are paid in full.

22. Successors And Assigns. Except as otherwise provided herein, this Agreement
shall inure to the benefit of, and be binding upon, the Company and any
corporation with which the Company merges or consolidates, and upon DMI and
Mr. Marshall and his executors, administrators, heirs and legal representatives.

23. Indemnification. Subject to the terms of the Company’s By-Laws, the Company
will indemnify, defend (with counsel reasonably acceptable to Mr. Marshall), and
hold Mr. Marshall and DMI, and each of them, harmless from and against any and
all demands, actions, claims, suits, liabilities, losses, damages, fees
(including reasonable attorneys’ fees) and expenses relating to any acts or
omissions to act in the course or scope of its or his duties or services it or
he performs on behalf of the Company; provided that the Company shall not be
liable under this indemnity agreement for any loss, claim, damage or liability
which is determined to have resulted from DMI’s or Mr. Marshall’s willful
misconduct or gross negligence.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
duly their authorized officers as of the day and year first above written.

Youbet.com, Inc.,

a Delaware corporation

By: /s/ Charles F. Champion



      Charles F. Champion
Chief Executive Officer

David Marshall, Inc.,
a California Corporation

By: /s/ David Marshall



      David Marshall
Chief Executive Officer

The undersigned hereby agrees to (i) provide DMI with the services required of
DMI hereunder and (ii) comply with the provisions in the foregoing Services
Agreement which are applicable to me personally.

/s/ David Marshall
David Marshall

1

SCHEDULE 3B

OTHER PAYMENTS

A. David Marshall, Inc. (DMI) shall be entitled to additional payments based on
the Net Revenues (as specified below) collected by the Company and directly
related to and generated by a particular contract or project (collectively, a
“Project”) (including payments on account of Net Revenues collected during any
extensions or renewals, or attributable to any amendments, of said Projects), as
calculated in the manner (and subject to the limitations) specified below:



  1.   5% of Net Revenues collected in cash by the Company in connection with
any Project (whether related to the Company’s current advance deposit wagering
business or any new distribution platforms or business segments) initiated
during the Term of this Agreement by Mr. Marshall (either directly or by means
of an introduction made to the Company by Mr. Marshall);



  2.   5% of Net Revenues collected in cash by the Company in connection with
any Project closed with the material assistance of Mr. Marshall during the Term
of this Agreement;



  3.   2.5% of Net Revenues collected in cash by the Company in connection with
any Project for which Mr. Marshall provided services or advice of a material
nature during the Term of this Agreement (and which are not duplicative with the
services described in category 2 above); and/or



  4.   1% of the aggregate amount of any bank debt, subordinated debt or equity
placed or committed by any financier, lender, or investor introduced directly by
Mr. Marshall (and not indirectly by any investment banker or other third party
known by Mr. Marshall).

B. In the event one or more other Company employees, consultants or other
persons are, in addition to Mr. Marshall, directly involved in category 1 above,
the percentage payment related to such item may be decreased accordingly (but in
no event by more than 50%) based on the good faith determination of the
Company’s Compensation Committee.

C. With respect to the Net Revenues collected by the Company in connection with
any particular Project, in no event will the total payments enumerated above
(i) exceed 10% of said Net Revenues, and (ii) continue for more than thirteen
(13) years after the first payments made to DMI under this Schedule 3B on
account of said Project. In order to determine “Net Revenues”, variable expenses
will include, without limitation, (1) third party fees payable by law or
contract as a percentage of, or directly related to, gross revenues (such as
totalizator fees, NTRA fees, host fees, royalties, licensing fees and IVR system
fees and other fees paid to third parties, vendors or service providers), and
(2) any other finder’s fees or commissions paid as a percentage of gross
revenues.

D. The following out-of-pocket expenses shall be recouped by the Company from
any Project revenues prior to calculating, and making payments on account of,
the applicable percentage(s) of Net Revenues: (i) any direct out-of-pocket costs
and expenses incurred to generate or otherwise attributable to said revenues
(but excluding corporate overhead and salaries of Company employees), (ii) legal
fees and related expenses incurred in connection with said Project,
(iii) capital expenditures incurred in connection with said Project (provided,
however, that to the extent any such expenditures are amortized or depreciated
per the Company’s financial statements, the recoupment shall be calculated, and
offset against the Net Revenues collected by the Company, in accordance with the
quarterly amortized or depreciated amount), and (iv) any other finder’s or
consulting fees incurred in connection with said Project.

E. Any additional payments will be calculated and paid on a quarterly basis, in
arrears, no later than 45 days after the conclusion of each of the Company’s
fiscal quarters.

F. The Company will maintain complete and accurate books and records regarding
Net Revenues and all deductions and calculations related thereto. DMI will have
the right to inspect and audit such books and records (but not more than once a
year) for the purpose of confirming the Company’s compliance with the terms of
this Schedule 3B. Any such inspection and audit will be conducted during regular
business hours and in a manner that minimizes interference with the Company’s
normal business activities. If such an inspection and audit reveals an
underpayment of any amounts payable to DMI, then the Company will promptly remit
the full amount of such underpayment to DMI. If the underpaid amount exceeds
five percent (5%) of the amounts payable to DMI for the period audited, then the
Company will also pay DMI’s reasonable out-of-pocket costs of conducting the
inspection and audit.

G. The parties to this Agreement shall discuss in good faith, and memorialize in
writing from time to time during the Term (i) the Projects (or prospective
Projects), (ii) the applicable percentages set forth in categories 1,2 and 3 of
paragraph A above, and (iii) the costs associated with said Projects and the
related deductions from Net Revenues. In addition, and with respect to the NYOTB
Project only, (a) the parties will discuss in good faith ,and memorialize in
writing, a base-line of annual revenues in order to determine the prospective
incremental Net Revenues, and (b) payments based on “Net Revenues” shall be
based only on such agreed-upon incremental revenues (as opposed to revenues
replaced by the NYOTB Project).

H. Any disputes between the Company, on the one hand, and DMI or Mr. Marshall,
on the other hand, regarding any determination under subparagraph B of, any
payments due under, or deductions from Net Revenues pursuant to, this
Schedule 3B shall be resolved in accordance with Section 12 of the Agreement.

EXHIBIT 10G

RELEASE AGREEMENT

This Release Agreement (“Release”) is entered into as of      (the “Effective
Date”) by David Marshall, Inc. and David Marshall (collectively, “Marshall”) for
the benefit of Youbet.com, Inc., a Delaware corporation (the “Company”)
(collectively, the “Parties”), and the other Released Parties (as defined herein
below).

For good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, Marshall agrees as follows:

1. Release and Waiver.

a) In full consideration of the amounts to be paid by the Company under
Sections 3B and 10G (the “Payments”) of that certain First Amended and Restated
Services Agreement (the “Agreement”) dated as of January 28, 2005, by and among
the Parties, and subject to the provisions thereof, Marshall hereby knowingly
and voluntarily, fully and finally releases, acquits, and forever discharges the
Company, its parent, subsidiary and affiliated corporations and their respective
present and former officers, directors, shareholders, agents, consultants and
employees, and the successors or assigns of said persons and entities (the
“Released Parties”), from any and all claims, complaints, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that Marshall had, now has, or may hereafter claim to have against
the Released Parties from the beginning of time through the Effective Date of
this Release, arising out of or relating in any way to the Company’s engagement
of Marshall (whether pursuant to the Agreement, the Services Agreement among the
Parties dated as of February 1, 2002 (the “2002 Contract”) or otherwise), the
Company’s performance of its obligations under the 2002 Contract and the
Agreement and/or the expiration or termination of the 2002 Contract and the
Agreement; provided, however, that this Release shall not constitute a release
or discharge of any Released Party for any obligation or liability to Marshall
relating in any way to (i) Marshall’s ownership of common stock, options or any
other Company securities, or (ii) Mr. Marshall’s service on the Board of
Directors of the Company.



  b)   This general release specifically extends to, without limitation,

claims or causes of action for wrongful termination, discrimination, impairment
of ability to compete in the open labor market, breach of an express or implied
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, loss of future earnings, and any claims under the California
constitution, the United States Constitution, or applicable state and federal
fair employment laws, federal equal employment opportunity laws, and federal and
state labor statutes and regulations, including, without limitation, the Civil
Rights Act of 1964, as amended, the Fair Labor Standards Act, as amended, the
Americans With Disabilities Act of 1990, as amended, the Rehabilitation Act of
1973, as amended, the Age Discrimination in Employment Act of 1967, as amended,
the Employee Retirement Income Security Act of 1974, as amended, the California
Fair Employment and Housing Act, as amended, and the California Labor Code.

c) Marshall expressly waives all rights afforded by Section 1542

of the Civil Code of the State of California (“Section 1542”) with respect to
the Released Parties. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Marshall understands and agrees that
this Release is intended to include and does include all claims, if any, which
the Marshall may have and which Marshall does not now know or suspect to exist
in his favor against the Released Parties, and this Release extinguishes those
claims.

d). Except for the Payments and the benefits due to Marshall pursuant to
Section 10D (ii) of the Agreement, Marshall shall not be entitled to receive any
other compensation or benefits of any sort from the Released Parties, including,
without limitation, wages, vacation, bonuses, stock options (or cash in lieu of
stock options), short-term or long-term disability benefits, health care
continuation coverage, or any other form of compensation or benefit from any of
the Released Parties.

e). Marshall represents and agrees that he has not and shall not in any way
commence or join in any claim, charge, action, demand, grievance, arbitration or
other legal proceedings against the Released Parties arising out of or relating
in any way to the matters released herein, except as necessary to enforce this
Release.

2. Review and Revocation Period. Marshall acknowledges that the Company has
advised him that he may consult with an attorney of his choosing prior to
signing this Release and that he has twenty-one (21) days during which to
consider the provisions of this Release, although Marshall may sign and return
the Release sooner. Marshall further acknowledges that he has been advised by
the Company that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective or
enforceable until such seven (7)-day revocation period has expired. Marshall
acknowledges and agrees that if he wishes to revoke this Release, he must do so
in writing, and that such revocation must be signed by Marshall and received by
the Company (attn.: General Counsel) no later than 5:00 p.m. Pacific Time on the
seventh (7th) day after he has signed this Release. Marshall acknowledges and
agrees that, in the event he revokes this Release, he shall have no right to
receive the Payments.

3. Confidentiality. Marshall agrees that neither Marshall nor Marshall’s
attorneys or representatives shall reveal to anyone, except accountants for
income tax and audit purposes or other attorneys for purposes of the enforcement
of this Release, any of the terms of this Release, including, without
limitation, the existence or amount of the Payments.

4. Non-Admission of Liability. Nothing in this Release shall be construed as an
admission of liability by any Party; rather, the Company and Marshall are
resolving all outstanding matters between them.

5. Governing Law. This Release shall be governed by and construed and

enforced pursuant to the laws of the state of California without regard to its
conflict of laws rules. The Parties acknowledge that the Company’s principal
place of business is in Woodland Hills, California, and that the business
decisions concerning the Agreement (including the negotiation of this Release)
were determined upon and carried out to a significant degree in California.

6. Successors. This Agreement shall be binding upon Marshall and upon his and
its heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of the Company and the other Released Parties and
their respective successors and assigns.

7. Number and Gender. Where the context so indicates, the masculine includes the
feminine and the neuter, as neuter holds the masculine and feminine, and the
singular includes the plural.

8. Voluntary Agreement; No Inducements. Marshall represents that Marshall
(a) has fully and carefully read this Release prior to signing it, (b) has been,
or has had the opportunity to be, advised by independent legal counsel of his
own choice as to the legal effect and meaning of each of the terms and
conditions of this Release, and (c) is signing and entering into this Release as
a free and voluntary act without duress or undue pressure or influence of any
kind or nature whatsoever and has not relied on any promises, representations or
warranties regarding this subject matter hereof other than as set forth in this
Release.

IN WITNESS WHEREOF, Marshall has signed this Release for the benefit of the
Company and the other Released Parties as of the date first written above.

David Marshall, Inc.

     By:     
David Marshall

Name:     

Title:     

2